DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10, 13, 20-25 are allowed.
The following is an examiner’s statement of reasons for allowance: the subject matter of the independent claims could not be found and was not suggested by the prior art of record.  The subject matter not found is a medical device for administering a medicament comprising a reservoir for storing the medicament, a current drive electrically coupled to an electrode, and an oscillation driver electrically coupled to a vibrational element, the distal end of the vibrational element comprising a non-planar surface, wherein the electrode forms at least one channel in fluid communication with the reservoir, the channel terminating distally within a structural projection configured on a distal surface of the device, in combination with the features of the invention, substantially as claimed.  Also not found is a method of administering a medicament using the claimed device.  
Additional subject matter not found is a medical device comprising a reservoir, a current drive electrically coupled to an electrode, and an oscillation drive electrically coupled to a vibrational element, wherein the electrode forms a channel in fluid communication with the reservoir, the channel terminating distally within a structural projection configured on a distal surface of the device, and wherein the electrode is detachable form the medical device, in combination with the features of the invention, substantially as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A BOUCHELLE whose telephone number is (571)272-2125.  The examiner can normally be reached on Mon-Fri 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAURA A. BOUCHELLE
Primary Examiner
Art Unit 3783



/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783